WOODSON, J.
This is another one of the three cases briefed, argued and submitted together with the case of State ex rel. Equitable Life Assurance Society v. Vandiver, Superintendent of Insurance of the State of Missouri. The issues and legal propositions involved in this case are substantially the same as those involved in that, and. the conclusions reached in that case are controlling in this. We are, therefore, of the opinion that a peremptory writ of mandamus should be denied, and it is so ordered.
Vallimt, G. J., Burgess, and Gantt, JJ., concur; Graves, J., dissents in separate opinion in which Fox and Lamm, JJ., concur.